18-3237
     Liu v. Barr
                                                                         BIA
                                                                   Navarro, IJ
                                                                 A205 904 262
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   8th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   MEI LING LIU,
14            Petitioner,
15
16                 v.                                  18-3237
17                                                     NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:               Henry Zhang, New York, NY.
24
25   FOR RESPONDENT:               Ethan P. Davis, Acting Assistant
26                                 Attorney General; Brianne Whelan
27                                 Cohen, Senior Litigation Counsel;
28                                 Stefanie A. Svoren-Jay, Trial
 1                               Attorney, Office of Immigration
 2                               Litigation, United States
 3                               Department of Justice, Washington,
 4                               DC.

 5        UPON DUE CONSIDERATION of this petition for review of a Board

 6   of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

 7   ADJUDGED, AND DECREED that the petition for review is DENIED.

 8        Petitioner Mei Ling Liu, a native and citizen of the People’s

 9   Republic of China, seeks review of an October 3, 2018 decision

10   of the BIA affirming a September 26, 2017 decision of an

11   Immigration Judge (“IJ”) denying Liu’s application for asylum,

12   withholding of removal, and relief under the Convention Against

13   Torture (“CAT”). See In re Mei Ling Liu, No. A 205 904 262 (B.I.A.

14   Oct. 3, 2018), aff’g No. A 205 904 262 (Immig. Ct. N.Y. City

15   Sept. 26, 2017). We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17        We have reviewed the IJ’s decision as modified by the BIA.

18   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

19   (2d Cir. 2005).   The applicable standards of review are well

20   established. See 8 U.S.C. § 1252(b)(4); Chuilu Liu v. Holder,

21   575 F.3d 193, 196 (2d Cir. 2009) (reviewing corroboration

22   determinations for substantial evidence).

23        “The testimony of the applicant may be sufficient to sustain

                                     2
 1   the applicant’s burden without corroboration, but only if the

2    applicant satisfies the trier of fact that the applicant’s

3    testimony is credible, is persuasive, and refers to specific

4    facts sufficient to demonstrate that the applicant is a refugee.

5    . . . Where the trier of fact determines that the applicant should

6    provide   evidence   that   corroborates    otherwise    credible

7    testimony, such evidence must be provided unless the applicant

8    does not have the evidence and cannot reasonably obtain the

 9   evidence.”   8 U.S.C. § 1158(b)(1)(B)(ii).     Absent an adverse

10   credibility determination, a lack of corroboration can be an

11   independent basis for the denial of relief if the agency

12   identifies reasonably available evidence that should have been

13   presented. See id.; see also id. § 1252(b)(4); Chuilu Liu, 575
14 F.3d at 196–98. When denying a claim solely on an applicant’s

15   failure to provide corroborating evidence, the IJ must, either

16   in her decision or otherwise in the record (1) identify the

17   “specific pieces of missing, relevant documentation” and explain

18   why it was “reasonably available”; (2) provide the petitioner

19   “an opportunity to explain the omission”; and (3) “assess any

20   explanation given.” Chuilu Liu, 575 F.3d at 198; see also Wei

21   Sun v. Sessions, 883 F.3d 23, 31 (2d Cir. 2018). Advance notice


                                     3
 1   of the need for specific corroboration and an opportunity to

 2   gather the evidence are not required, because “the alien bears

 3   the ultimate burden of introducing such evidence without

 4   prompting from the IJ.” Wei Sun, 883 F.3d at 31 (quoting Chiulu

 5   Liu, 575 F.3d at 198). Where the IJ has identified the missing

 6   evidence, we may reverse the agency’s decision only if “a

7    reasonable trier of fact is compelled to conclude that such

8    corroborating evidence is unavailable.” 8 U.S.C. § 1252(b)(4);

9    see Yan Juan Chen v. Holder, 658 F.3d 246, 253 (2d Cir. 2011).

10       The agency specifically identified Liu’s missing evidence:

11   she did not corroborate that she was practicing Christianity

12   or attending church between July 2013 and March 2017. See Chuilu

13   Liu, 575 F.3d at 198–99.   She provided a letter from her old

14   church and her current church, neither of which spoke to the

15   time period at issue, and failed to provide a letter from the

16   friend who introduced her to Christianity, despite testifying

17   they were in contact until a few months before the hearing. As

18   the agency found, such letters would have corroborated her

19   religious practice, and Liu did not demonstrate that she made

20   any attempt to obtain additional documentation to corroborate

21   this aspect of her claim. See id. at 198. Her disagreement with


                                    4
 1   the evidentiary weight the agency placed on the absent evidence

 2   does not show it was unavailable. See Y.C. v. Holder, 741 F.3d
3   324, 332, 334 (2d Cir. 2013) (“We defer to the agency’s

 4   determination of the weight afforded to an alien’s documentary

 5   evidence”).

 6       Nothing else in this record compels us to conclude that

 7   additional documentation was unavailable to Liu. See 8 U.S.C.

 8   § 1252(b)(4).    Liu therefore has not established error in the

9    agency’s conclusion that she did not meet her burden of proof.

10   See 8 U.S.C. § 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 198.

11   Because she failed to meet her burden of proof for asylum, she

12   “necessarily” failed to meet the higher burden for withholding

13   of removal and CAT relief. Lecaj v. Holder, 616 F.3d 111, 119-20

14   (2d Cir. 2010).

15       For the foregoing reasons, the petition for review is

16   DENIED.   All pending motions and applications are DENIED and

17   stays VACATED.

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe,
20                                 Clerk of Court




                                     5